         Case 1:19-cv-01796-PEC Document 217 Filed 08/10/20 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

AMAZON WEB SERVICES, INC.,                       )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )               No. 19-1796C
                                                 )      (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                               )
                                                 )
               Defendant,                        )
                                                 )
and                                              )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
               Intervenor-Defendant.             )

      DEFENDANT’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME

       Pursuant to Rules 6(b), 6.1, and 52.2(c) of the Rules of the United States Court of Federal

Claims and the Court’s order dated April 17, 2020 (ECF No. 203), defendant, the United States,

respectfully requests an enlargement of time of 30 days, to and including September 16, 2020,

for the United States Department of Defense (DoD) to issue its remand decision, for the filing of

a joint status report, and for proceedings in this case to remain stayed. The remand and stay

period is currently set to end on August 17, 2020, with a joint status report due the same day.

This is defendant’s first request for an enlargement of time for this purpose. Counsel for

plaintiff, Amazon Web Services, Inc. (AWS), has indicated that AWS does not oppose this

motion. Likewise, counsel for intervenor-defendant, Microsoft Corporation (Microsoft), has

indicated that Microsoft does not oppose this motion.

       During the remand, DoD has identified areas of concern with respect to the revised

proposals received from both offerors, resulting in multiple solicitation amendments, rounds of

proposal revisions, and exchanges with the offerors. As we previously reported, on April 21,
         Case 1:19-cv-01796-PEC Document 217 Filed 08/10/20 Page 2 of 4




2020, DoD issued Amendment 0007 to Solicitation No. HQ003418R0077, which, among other

things, modified some of the language concerning Factor 5, Price Scenario 6. Subsequently, on

April 28, 2020, DoD issued Amendment 0008 to the solicitation, answering questions about

Amendment 0007 and further modifying some of the solicitation language. Amendment 0007

permitted offerors to submit revised proposals by May 5, 2020. AWS and Microsoft each

submitted revised proposals prior to that deadline. On May 4, 2020, AWS submitted a pre-

award, agency-level protest to the contracting officer, seeking clarification regarding some of the

terms of Amendments 0007 and 0008. On May 14, 2020, DoD issued Amendment 0009 to the

solicitation, modifying some of the language of the solicitation amendments, and permitting

offerors to either submit revised proposals in light of the clarification to the solicitation language,

or affirm that its May 5, 2020 proposals aligned with the clarification in Amendment 0009. Both

AWS and Microsoft timely responded to Amendment 0009.

        As we explained in our previous report of June 16, 2020, ECF No. 214, DoD then

identified the need for an additional solicitation amendment, and issued Amendment 0010 on

June 25, 2020. Amendment 0010 permitted limited proposal revisions, which were due by July

9, 2020. Both AWS and Microsoft timely responded to Amendment 0010. In evaluating each

offeror’s final proposal revisions, however, DoD has recently identified the need to reopen

limited discussions related to certain aspects of the offerors’ pricing proposals. After permitting

offerors to submit questions, DoD anticipates requiring final proposal revisions by August 12,

2020.

        Following the submission of such revisions, DoD will complete its pricing evaluation,

and will provide both technical and pricing reports and briefings to the Source Selection

                                                  2
         Case 1:19-cv-01796-PEC Document 217 Filed 08/10/20 Page 3 of 4




Advisory Council and the Source Selection Authority. Once the Source Selection Authority

makes an award decision, that decision will be vetted through DoD’s peer review process,

followed by the preparation of award documents and the award notification.

       Throughout the duration of the remand, DoD has proceeded diligently in obtaining

necessary information from offerors and evaluating their submissions. DoD anticipates that the

re-evaluation process will be complete by early September. We respectfully request a 30-day

enlargement, to and including September 16, 2020, to reduce the likelihood of the need for

additional enlargement requests should further unanticipated delays occur. We further

respectfully request that the Court enlarge the time to file the next joint status report required by

the Court’s April 17, 2020 order (ECF No. 203). As we anticipate that remand proceedings will

be concluded in the next 30 days, we respectfully request that the Court require the filing of the

next joint status report within five days after the conclusion of the remand proceedings.

                                                   Respectfully submitted,

                                                   MICHAEL D. GRANSTON
                                                   Deputy Assistant Attorney General

                                                   ROBERT E. KIRSCHMAN, JR.
                                                   Director

                                                   s/ Patricia M. McCarthy
                                                   PATRICIA M. MCCARTHY
                                                   Assistant Director




                                                  3
        Case 1:19-cv-01796-PEC Document 217 Filed 08/10/20 Page 4 of 4




OF COUNSEL:

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             RETA BEZAK
Washington Headquarters Service &     Trial Attorneys
Pentagon Force Protection Agency      U.S. Department of Justice
Office of General Counsel             Civil Division
Department of Defense                 Commercial Litigation Branch
                                      PO Box 480
TYLER J. MULLEN                       Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

August 10, 2020                       Attorneys for Defendant




                                      4
